     Case 2:19-cv-14765-WBV-DMD Document 83-1 Filed 06/19/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC., et al.               *           CIVIL ACTION NO. 2:19-cv-14765
                                             *
                            Plaintiffs,      *           SECTION “D”
                                             *
      VERSUS                                 *           DIVISION “3”
                                             *
M/V BOUCHARD GIRLS, her tackle, furniture,   *           JUDGE WENDY B. VITTER
apparel, appurtenances, etc. in rem &        *
BOUCHARD TRANSPORTATION CO., INC. in *                   MAGISTRATE DANA DOUGLAS
personam,                                    *
                                             *
                                             *
                            Defendants.      *
                                             *
********************************************

   WELLS FARGO’S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO
   FILE REPLY MEMORANDUM TO OPPOSITIONS TO SUMMARY JUDGMENT

        Plaintiff-Intervenor, Wells Fargo, N.A. (“Wells Fargo”) files this memorandum in support

of its motion for leave to file a reply memorandum in response to the oppositions to motion for

summary judgment filed by E.N. Bisso &Sons, Inc. (“Bisso”), Boland Marine & Industrial, LLC

(“Boland”) and M/V BOUCHARD GIRLS and Barge B NO. 295 (the “Vessels”).

        On May 18, 2020 Wells Fargo filed its motion for summary judgment seeking recognition

of the validity of its first preferred ship mortgages (the “Mortgages”) on the Vessels and its

entitlement to a judgment in rem against the Vessels for the debt secured by the Mortgages. Bisso,

Boland and the Vessels filed oppositions to Wells Fargo’s motion for summary judgment. (ECF

66, 69 and 70) between May 24, 2020 and May 27, 2020. Wells Fargo previously moved to file a

reply memorandum on June 1, 2020. (ECF 71). This motion was denied by the Court on June 9,

2020 “with the opportunity to re-urge the motion on Friday June 19, 2020….” (ECF 73). Since

the filing of Wells Fargo’s original motion for leave to file reply memorandum, the Court has

granted Wells Fargo’s motion to arrest (ECF 73), the Vessels have been re-arrested by Wells Fargo

2767556.1
     Case 2:19-cv-14765-WBV-DMD Document 83-1 Filed 06/19/20 Page 2 of 3



(see service return annexed hereto as Exhibit A) and Bisso has filed an additional memorandum in

opposition to the summary judgment motion (ECF 79), and the Vessels have moved for an

extension of time to respond to the summary judgment motion. (ECF 80). Wells Fargo seeks

leave to file the annexed reply memorandum based on these intervening events (in lieu of the reply

memorandum filed in connection with its prior motion for leave—ECF 71), and to address the

various ranking, jurisdictional, procedural, equitable subordination and marshaling arguments

made in the original oppositions filed by Bisso, Boland and the Vessels and to address the new

custodia legis allegations made in Bisso’s most recent opposition.

        These oppositions are mere distractions to a simple foreclosure of Mortgages based on an

uncontested debt and we urge the Court to allow us to file the annexed reply memorandum

addressing each of the issues raised by Bisso, Boland and the Vessels.

        For the foregoing reasons, Wells Fargo’s Motion for Leave to File Reply Memorandum

should be granted.

                                         Respectfully submitted,

                                         /s/ Benjamin O. Schupp
                                         RICHARD A. AGUILAR (La. Bar No. 17439) TA
                                         BENJAMIN O. SCHUPP (La. Bar No. 21074)
                                         ADAM C. McNEIL (La. Bar No. 27001)
                                         McGLINCHEY STAFFORD, PLLC
                                         601 Poydras Street – 12th Floor
                                         New Orleans, Louisiana 70130
                                         Telephone (504) 586-1200
                                         Facsimile (504) 324-0965
                                         raguilar@mcglinchey.com
                                         bschupp@mcglinchey.com
                                         amcneil@mcglinchey.com

                                         ATTORNEYS FOR INTERVENOR,
                                         WELLS FARGO BANK, N.A.



2767556.1
     Case 2:19-cv-14765-WBV-DMD Document 83-1 Filed 06/19/20 Page 3 of 3




                                       MICHAEL B. TAYLOR (TX Bar No. 24102560)
                                       Admitted pro hac vice
                                       J. JAMES COOPER (TX Bar No. 04780010)
                                       Admitted pro hac vice
                                       REED SMITH LLP
                                       Suite 1700
                                       811 Main Street
                                       Houston, TX 77002-6110
                                       Telephone (713) 469-3800
                                       Facsimile (713) 469-3899
                                       btaylor@reedsmith.com
                                       jcooper@reedsmith.com




                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading was

e-filed with the Clerk of the Court and electronically served on all counsel of record via

the Court’s ECF E-Filing Service System on this 19th day of June, 2020.

                                           /s/ Benjamin O. Schupp




2767556.1
